                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                               SOUTHERN DIVISION


UNITED STATES OF AMERICA,                           )
                                                    )
                          Plaintiff,                )
                                                    )
       vs.                                          )       No. 20-03110-01-CR-S-RK
                                                    )
OSCAR IGNACIO LOPEZ-ORTEGA,                         )
                                                    )
                          Defendant.                )


                        ACCEPTANCE OF PLEA OF GUILTY AND
                             ADJUDICATION OF GUILT


       Pursuant to the Report and Recommendation of the United States Magistrate Judge, to

which there has been no timely objection, the plea of guilty to the Indictment filed on October 7,

2020, is now Accepted and the Defendant is Adjudged Guilty of such offense. Sentencing will be

set by subsequent Order of the Court.



                                                         /s/ Roseann Ketchmark
                                                       ROSEANN KETCHMARK
                                                    UNITED STATES DISTRICT JUDGE




Date: November 2, 2020




             Case 6:20-cr-03110-RK Document 22 Filed 11/02/20 Page 1 of 1
